Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Immediate Release Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZON REPORTS 2008 RESULTS BRIDGEWATER, NJ  February 19, 2009  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) today announced its financial results for 2008. For the three months ended December 31, 2008, Enzon reported a net loss of $0.5 million or $0.01 per diluted share, as compared to a net income of $0.3 million or $0.01 per diluted share for the fourth quarter of 2007. For the full year ended December 31, 2008, Enzon reported a net loss of $2.7 million or $0.06 per diluted share, compared to a net income of $83.1 million or $1.29 per diluted share for the full year ended December 31, 2007. The 2008 financial results were impacted by costs associated with the evaluation of strategic alternatives and continued improvement in capital structure. In 2007, the financial results were favorably impacted by the sale of 25 percent of the Companys future PEG-INTRON royalty for a gain of $88.7 million. Enzon continues to improve the fundamentals of the Company, as seen in the improvement of the balance sheet and operational efficiencies, said Jeffrey H. Buchalter, chairman and chief executive officer of the Company. We remain focused on delivering innovative products for patients with life-threatening diseases. 2008 Highlights In line with the Companys guidance, revenues from the Products segment continued to show stability; The Company completed the consolidation of its manufacturing operations to Indianapolis, Indiana; The Company was successful in repurchasing $76.9 million in convertible debt; The Company recently announced the termination of the rhMBL phase Ib clinical program; and The FDA accepted the Companys Investigational New Drug (IND) application for the Survivin antagonist. 2009 Outlook and Goals For 2009, Enzon again anticipates relative stability of revenues from its Products segment. The Company will continue to make strategic investments in research and development (R&D). R&D expenditures for 2009 are expected to be in the range of $80 million to $90 million. As previously stated, the Company will be investing in R&D to advance its clinical pipeline and to modernize and secure the long-term supply of Adagen and Oncaspar. Approximately 40% of the R&D spending is associated with the next-generation Adagen and Oncaspar programs. This level of spending on these supply programs is expected to continue for the next two years. In addition to commencing the Survivin phase I clinical program, the Company anticipates advancing two additional programs into further clinical development, including Phase II studies. The Company expects to be able to fund the increase in R&D expenses and remain operating cash flow neutral. Adjusted Financial Results For the twelve months ended December 31, 2008, Enzon reported an adjusted net loss of $4.6 million or $0.10 per diluted share, as compared to an adjusted net loss of $5.9 million or $0.13 per diluted share for the full year ended December 31, 2007. Revenues The following table reflects the revenues generated by product and segment for each of the three-month and twelve-month periods ended December 31, 2008 and 2007. Three Months Ended Twelve Months Ended (in millions) (in millions) December December % December December % 31, 2008 31, 2007 Change 31, 2008 31, 2007 Change Products Oncaspar $12.1 $11.1 9 $50.1 $38.7 29 DepoCyt 24 5 Abelcet ) (7 ) Adagen (5 ) 13 Total Products - 13 Royalties 5 ) Contract Manufacturing (9 ) 34 Total Revenues $48.4 $48.1 1 $196.9 $185.6 6 Products Segment Sales from the Products segment, comprised of Oncaspar ® , DepoCyt ® , Abelcet ® , and Adagen ® , were relatively stable at $28.3 million for the three months ended December 31, 2008, from $28.2 million for the three months ended December 31, 2007. For the twelve months ended December 31, 2008, product sales increased 13 percent to $113.8 million from $100.7 million for 2007, which is fully consistent with the guidance provided in 2008. Sales of Oncaspar, a PEG-enhanced version of L-asparaginase, increased to $12.1 million or 9 percent for the three months ended December 31, 2008, as compared to $11.1 million for the three months ended December 31, 2007.
